Citation Nr: 0308909	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to February 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Detroit, Michigan RO that determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for a bilateral knee 
disability.  By decision dated in April 2001, the Board 
granted reopening of the veteran's claims and remanded the 
case for additional development.  After the case was returned 
to the Board in June 2002, the Board undertook additional 
development in the veteran's claims.


REMAND

As noted above, the Board undertook additional development in 
the veteran's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  That regulation has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Disabled American 
Veterans, et al. v. Principi, No. 02-7304,       02-7305, 02-
7316 (Fed. Cir. May 1, 2003).  Therefore, in view of the 
Federal Circuit's opinion, the case must be remanded for the 
following: 

1.  The RO should readjudicate the 
veteran's claims in light of the evidence 
received since its Supplemental Statement 
of the Case issued in April 2002.

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration.  

The veteran need take no action unless he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




